            Case 1:20-cv-06259-VSB Document 1 Filed 08/09/20 Page 1 of 15




Sheehan & Associates, P.C.
Spencer Sheehan
60 Cuttermill Rd Ste 409
Great Neck NY 11021-3104
Telephone: (516) 303-0552

United States District Court
Southern District of New York                                    1:20-cv-06259

Donna James, individually and on behalf of
all others similarly situated,
                                Plaintiff,

                  - against -                               Class Action Complaint

Hostess Brands, LLC,
                                Defendant

       Plaintiff by attorneys allege upon information and belief, except for allegations pertaining

to plaintiff, which are based on personal knowledge:


       1.     Hostess Brands, LLC (“defendant”) manufactures, distributes, markets, labels and

sells carrot cake donuts under its Hostess brand (“Product”).

       2.     The Product is available to consumers from retail and online stores of third-parties

and is sold in packages of 3 and 6 donuts.

       3.     The relevant front label representations include “Hostess,” “Carrot Cake,” orange

color patterns associated with carrots and pictures of the Product.




                                                 1
            Case 1:20-cv-06259-VSB Document 1 Filed 08/09/20 Page 2 of 15




       4.     The representations are misleading because the Product contains less carrots than

consumers expect and contains no real carrots.

       5.     According to historians of food, “carrot cake originated from such carrot puddings

eaten by Europeans in the Middle Ages, when sugar and sweeteners were expensive and many




                                                 2
               Case 1:20-cv-06259-VSB Document 1 Filed 08/09/20 Page 3 of 15




people used carrots as a substitute for sugar.”1

          6.     Carrots are an essential element of carrot cake and are mixed into the batter of the

cake.

          7.     Carrot cake can be shaped in any form which maintains its soft consistency, like

donuts.

          8.     According to recent food industry reports, “Food companies are dropping artificial

flavors, coloring, preservatives and other additives with scary names and focusing more on natural,

wholesome and fresh ingredients.”2

          9.     Across the food and beverage industry, consumers are seeking products which obtain

their flavor from their characterizing food ingredients, i.e., strawberry shortcake which contains

sufficient strawberries to provide flavor to the food or flavor obtained from the characterizing food

ingredient, i.e., strawberry flavor from strawberries as opposed to strawberry flavor synthesized

from cherries.3

          10.    Nielsen has reported that 62% of consumers say they try to avoid artificial flavors.4

          11.    New Hope Network concluded that “71% of consumers today are avoiding artificial

flavors.”5

          12.    Label Insight determined that 76% of consumers avoid artificial flavors.6

          13.    The front label represents the Product as “carrot cake donettes” (mini-donuts).

          14.    The label represents to consumers that this food’s primary recognizable flavor is



1
  Wikipedia contributors, "Carrot cake," Wikipedia, The Free Encyclopedia.
2
  Jeff Daniels, Why your favorite foods may be getting new recipes, CNBC, September 19, 2016
3
  David Andrews, Synthetic ingredients in Natural Flavors and Natural Flavors in Artificial flavors, Environmental
Working Group (EWG).
4
  Nielsen, Reaching For Real Ingredients: Avoiding The Artificial, Sept. 6, 2016.
5
  Alex Smolokoff, Natural color and flavor trends in food and beverage, Natural Products Insider, Oct. 11, 2019.
6
  Thea Bourianne, Exploring today’s top ingredient trends and how they fit into our health-conscious world, March
26-28, 2018.


                                                        3
          Case 1:20-cv-06259-VSB Document 1 Filed 08/09/20 Page 4 of 15




from carrots, such that carrots are understood to be its characterizing flavor. See 21 C.F.R. §

101.22(i).

        15.   Where a product designates its characterizing flavor as “Carrot” without qualifying

terms – flavored, with other natural flavors, artificially flavored – consumers get the impression

that its carrot taste is contributed only by the characterizing food ingredient of carrots, in the form

of an exclusively carrot ingredient, i.e., carrots. See 21 C.F.R. § 101.22(i)(1)] (describing a food

which contains no simulating artificial flavor and not subject to 21 C.F.R. § 101.22(i)(1)(i)-(iii)).

        16.   Whether a food’s flavor is derived from a characterizing food ingredient or a highly

synthesized and concentrated solution, designed in a laboratory, is material to consumers who

expect a label to give them what it says – carrot flavor only from carrot ingredients.

        17.   However, the Product does not contain any carrots in a form expected by consumers

where the label identifies it as “Carrot Cake.”

        18.   Instead, the carrot taste of the Product is provided by “Natural and Artificial Flavor,”

indicated in the small print on the ingredient list.




   INGREDIENTS: SUGAR, ENRICHED FLOUR (WHEAT FLOUR, MALTED
   BARLEY FLOUR, NIACIN, FERROUS SULFATE OR REDUCED IRON, THIAMINE
   MONONITRATE, RIBOFLAVIN, FOLIC ACID), WATER, PALM OIL, COCONUT,
   TOASTED COCONUT, SOYBEAN OIL, CONTAINS 2% OR LESS: CORN,
   GLYCERIN, NONFAT DRY MILK, DEFATTED SOY FLOUR, HONEY, WHEY,
   MODIFIED WHEAT STARCH, SODIUM ACID PYROPHOSPHATE, BAKING SODA,
   EGG YOLK, SODIUM ALUMINUM PHOSPHATE, SALT, CINNAMON, NATURAL
   AND ARTIFICIAL FLAVOR, PRESERVATIVE (SODIUM PROPIONATE, SORBIC
   ACID, POTASSIUM SORBATE, NATAMYCIN), DEXTROSE, MONO AND
   DIGLYCERIDES, DEXTRIN, SOY LECITHIN, CITRIC ACID, ENZYMES, KARAYA
   GUM, GUAR GUM, COLOR (FRUIT JUICE CONCENTRATE, ANNATTO AND
   TURMERIC, TITANIUM DIOXIDE), YELLOW 5 LAKE, YELLOW 6 LAKE, BLUE 1


                                                   4
          Case 1:20-cv-06259-VSB Document 1 Filed 08/09/20 Page 5 of 15




    LAKE, CELLULOSE GUM, AGAR.

        19.    The Food, Drug, and Cosmetic Act (“FDCA”) provides that a food is misbranded if

“its labeling is false or misleading in any particular.” 21 U.S.C. § 343(a)(1).7

        20.    The FDA recognizes that product names can be misleading when they suggest one

or more, but not all, of the key ingredients, like carrots, yet fail to disclose other more predominant

ingredients like natural and artificial flavors:

        The labeling of a food which contains two or more ingredients may be misleading
        by reason (among other reasons) of the designation of such food in such labeling
        by a name which includes or suggests the name of one or more but not all such
        ingredients, even though the names of all such ingredients are stated elsewhere in
        the labeling.

        21 C.F.R. § 101.18(b).

        21.    Contrary to the legal requirements to prevent consumer deception, the Product’s

name – “Carrot Cake Donettes” – fails to disclose the percentage of the characterizing ingredient

of carrots in the Product:

        The common or usual name of a food shall include the percentage(s) of any
        characterizing ingredient(s) or component(s) when the proportion of such
        ingredient(s) or component(s) in the food has a material bearing on price or
        consumer acceptance or when the labeling or the appearance of the food may
        otherwise create an erroneous impression that such ingredient(s) or component(s)
        is present in an amount greater than is actually the case.

        21 C.F.R. § 102.5(b).

        22.    Under 21 C.F.R. § 102.5(b), carrots are the “characterizing ingredient” of the Product

because their proportion has a material bearing on price and consumer acceptance of the Product.

        23.    Under 21 C.F.R. § 102.5(b), carrots are the “characterizing ingredient” of the Product

because the labeling creates an erroneous impression that carrots are present in an amount greater



7
  New York State has adopted all federal regulations for food labeling through its Agriculture and Markets Law
(“AGM”) and accompanying regulations. See Title 1, Official Compilation of Codes, Rules and Regulations of the
State of New York (“NYCRR”).


                                                      5
           Case 1:20-cv-06259-VSB Document 1 Filed 08/09/20 Page 6 of 15




than is actually the case.

        24.    Because the ingredient list fails to identify “carrots” as an ingredient, it means that if

any carrots are present, it is as a component of the “natural flavor.”

        25.    Carrots are considered by consumers to be a food rather than a flavor.

        26.    Though the Product may technically contain carrots, this would only be the “essential

oil, oleoresin, essence or extractive, protein hydrolysate, distillate, or any product of roasting,

heating or enzymolysis, which contains the flavoring constituents derived from” carrots, “whose

significant function in food is flavoring rather than nutritional.” See 21 C.F.R. § 101.22(a)(3)

(definition of “natural flavor”).

        27.    The Product’s “natural flavor” may contain substances derived from carrots, but also

may contain flavoring substances from other natural source material which simulate a carrot taste.

        28.    The representations are misleading because the Product contains artificial flavors

which contribute to its carrot taste, as indicated on the ingredient list.

        29.    Consumers are misled because they do not expect, nor can they determine, that the

Product’s carrot taste is provided by artificial flavors.

        30.    Consumers cannot tell from the ingredient list that the Product does not contain real

carrots, since they are unfamiliar with complicated food labeling regulations that companies are

required to follow to prevent deception.

        31.    Consumers will not be able to tell from the ingredient list that the artificial flavor in

the Product provides a carrot taste, because artificial flavor is only required to be listed on the front

label if it affects a food’s taste.

        32.    Defendant’s branding and packaging of the Product is designed to – and does –

deceive, mislead, and defraud plaintiff and consumers.




                                                    6
             Case 1:20-cv-06259-VSB Document 1 Filed 08/09/20 Page 7 of 15




        33.    Defendant sold more of the Product and at higher prices than it would have in the

absence of this misconduct, resulting in additional profits at the expense of consumers like

plaintiff.

        34.    The value of the Product that plaintiff purchased and consumed was materially less

than its value as represented by defendant.

        35.    Had plaintiff and class members known the truth, they would not have bought the

Product or would have paid less for them.

        36.    As a result of the false and misleading labeling, the Product is sold at a premium

price, approximately no less than $1.99 and $2.99 for packages of 3 and 6 donuts, excluding tax,

compared to other similar products represented in a non-misleading way.

                                      Jurisdiction and Venue


        37.    Jurisdiction is proper pursuant to Class Action Fairness Act of 2005 (“CAFA”). 28

U.S.C. § 1332(d)(2)

        38.    Under CAFA, district courts have “original federal jurisdiction over class actions

involving (1) an aggregate amount in controversy of at least $5,000,000; and (2) minimal

diversity[.]” Gold v. New York Life Ins. Co., 730 F.3d 137, 141 (2d Cir. 2013).

        39.    Plaintiff Donna James is a citizen of New York.

        40.    Defendant Hostess Brands, LLC, is a Delaware limited liability company with a

principal place of business in Kansas City, Jackson County, Missouri and has at least one member

who is a citizen of a state other than New York (Missouri), and therefore is a citizen of Missouri.

        41.    “Minimal diversity” exists because plaintiff Donna James and defendant are citizens

of different states.

        42.    Upon information and belief, sales of the Product in New York exceed $5 million



                                                 7
          Case 1:20-cv-06259-VSB Document 1 Filed 08/09/20 Page 8 of 15




per year, exclusive of interest and costs.

        43.   Venue is proper in this judicial district because a substantial part of the events or

omissions giving rise to the claim occurred in this District, viz, Plaintiff's decision to purchase the

Product and the misleading representations and/or their recognition as such.

        44.   This court has personal jurisdiction over defendant because it conducts and transacts

business, contracts to supply and supplies goods within New York.

                                                  Parties

        45.   Plaintiff Donna James is a citizen of New York, New York County, New York.

        46.   Defendant Hostess Brands, LLC is a Delaware corporation with a principal place of

business in Kansas City, Missouri, Jackson County.

        47.   During the relevant statutes of limitations, plaintiff purchased the Product within this

district and/or State for personal and household consumption and/or use in reliance on the

representations the Product contained real carrot ingredients instead of artificial carrot flavor.

        48.   Plaintiff purchased the Product in or around March 2020 at Stop And Stop grocery

store, 5716 Broadway, The Bronx, NY 10463.

        49.   Plaintiff bought the Product at or exceeding the above-referenced prices because

liked the product for its intended use and expected its carrot flavor to come from the ingredient of

carrots instead of artificial carrot flavor, because the front label did not disclose this nor was it

clarified by the ingredient list.

        50.   Plaintiff was deceived by and relied upon the Product’s deceptive labeling, including

the omission of the legally-required notice that it contained artificial flavors.

        51.   Plaintiff would not have purchased the Product in the absence of Defendant’s

misrepresentations and omissions.

        52.   The Product was worth less than what Plaintiff paid for it and Class members would


                                                  8
          Case 1:20-cv-06259-VSB Document 1 Filed 08/09/20 Page 9 of 15




not have paid as much as they have for the Product absent Defendant's false and misleading

statements and omissions.

       53.    Plaintiff lost money as a result of Defendant's unlawful behavior.

       54.    Plaintiff intends to, seeks to, and will purchase the Product again when can do so

with the assurance that Product’s label is lawful and consistent with the Product’s ingredients.

                                          Class Allegations


       55.    The class will consist of all purchasers of the Product who reside in New York during

the applicable statutes of limitations.

       56.    Plaintiff seeks class-wide injunctive relief based on Rule 23(b) in addition to

monetary relief class.

       57.    Common questions of law or fact predominate and include whether defendant’s

representations were and are misleading and if plaintiff and class members are entitled to damages.

       58.    Plaintiff's claims and basis for relief are typical to other members because all were

subjected to the same unfair and deceptive representations and actions.

       59.    Plaintiff is an adequate representatives because interests do not conflict with other

members.

       60.    No individual inquiry is necessary since the focus is only on defendant’s practices

and the class is definable and ascertainable.

       61.    Individual actions would risk inconsistent results, be repetitive and are impractical

to justify, as the claims are modest relative to the scope of the harm.

       62.    Plaintiff's counsel is competent and experienced in complex class action litigation

and intends to adequately and fairly protect class members’ interests.

       63.    Plaintiff seeks class-wide injunctive relief because the practices continue.



                                                  9
         Case 1:20-cv-06259-VSB Document 1 Filed 08/09/20 Page 10 of 15




                          New York General Business Law (“GBL”), §§ 349 & 350
                                    (Consumer Protection Statutes)

        64.   Plaintiff incorporates by reference all preceding paragraphs.

        65.   Plaintiff and class members desired to purchase and consume products which were

as described and marketed by defendant and expected by reasonable consumers, given the product

type.

        66.   Defendant’s acts and omissions are not unique to the parties and have a broader

impact on the public.

        67.   Defendant misrepresented the substantive, quality, compositional, organoleptic

and/or nutritional attributes of the Product.

        68.   The amount and proportion of the characterizing component, carrots, has a material

bearing on price and consumer acceptance of the Product and consumers do not expect non-carrot,

artificial flavors where a product is labeled “carrot cake [donettes]” without more.

        69.   Plaintiff relied on the statements, omissions and representations of defendant, and

defendant knew or should have known the falsity of same.

        70.   Plaintiff and class members would not have purchased the Product or paid as much

if the true facts had been known, suffering damages.

                                        Negligent Misrepresentation

        71.   Plaintiff incorporates by reference all preceding paragraphs.

        72.   Defendant misrepresented the substantive, quality, compositional, organoleptic

and/or nutritional attributes of the Product.

        73.   The amount and proportion of the characterizing component, carrots, has a material

bearing on price and consumer acceptance of the Product and consumers do not expect non-carrot,

artificial flavors where a product is labeled “carrot cake [donettes]” without more.



                                                10
           Case 1:20-cv-06259-VSB Document 1 Filed 08/09/20 Page 11 of 15




       74.    Defendant had a duty to disclose and/or provide non-deceptive marketing of the

Product and knew or should have known same were false or misleading.

       75.    This duty is based on defendant’s position as an entity which has held itself out as

having special knowledge and experience in the production, service and/or sale of the product type.

       76.    The representations took advantage of consumers’ cognitive shortcuts made at the

point-of-sale and their trust in defendant, a well-known and respected brand or entity in this sector.

       77.    Plaintiff and class members reasonably and justifiably relied on these negligent

misrepresentations and omissions, which served to induce and did induce, the purchase of the

Product.

       78.    Plaintiff and class members would not have purchased the Product or paid as much

if the true facts had been known, suffering damages.

             Breaches of Express Warranty, Implied Warranty of Merchantability and
                   Magnuson Moss Warranty Act, 15 U.S.C. §§ 2301, et seq.

       79.    Plaintiff incorporates by reference all preceding paragraphs.

       80.    The Product was manufactured, labeled and sold by defendant or at its express

directions and instructions, and warranted to plaintiff and class members that they possessed

substantive, functional, nutritional, qualitative, compositional, organoleptic, sensory, physical and

other attributes which they did not.

       81.    The amount and proportion of the characterizing component, carrots, has a material

bearing on price and consumer acceptance of the Product and consumers do not expect non-carrot,

artificial flavors where a product is labeled “carrot cake [donettes]” without more.

       82.    The front label omits that the Product is artificially flavored, in violation of

regulations requiring disclosure of this fact to consumers.




                                                 11
         Case 1:20-cv-06259-VSB Document 1 Filed 08/09/20 Page 12 of 15




       83.   Defendant had a duty to disclose and/or provide non-deceptive descriptions and

marketing of the Product.

       84.   This duty is based, in part, on defendant’s position as one of the most recognized

companies in the nation in this sector.

       85.   Plaintiff provided or will provide notice to defendant, its agents, representatives,

retailers and their employees.

       86.   Defendant received notice and should have been aware of these misrepresentations

due to numerous complaints by consumers to its main office over the past several years regarding

the Product, of the type described here.

       87.   The Product did not conform to its affirmations of fact and promises due to

defendant’s actions and were not merchantable.

       88.   Plaintiff and class members would not have purchased the Product or paid as much

if the true facts had been known, suffering damages.

                                              Fraud


       89.   Plaintiff incorporates by reference all preceding paragraphs.

       90.   The amount and proportion of the characterizing component, carrots, has a material

bearing on price and consumer acceptance of the Product and consumers do not expect non-carrot,

artificial flavors where a product is labeled “carrot cake [donettes]” without more.

       91.   Defendant’s fraudulent intent is evinced by its failure to accurately identify the

Product on the front label and ingredient list, when it knew its statements were neither true nor

accurate and misled consumers.

       92.   Plaintiff and class members would not have purchased the Product or paid as much

if the true facts had been known, suffering damages.



                                                12
         Case 1:20-cv-06259-VSB Document 1 Filed 08/09/20 Page 13 of 15




                                           Unjust Enrichment

       93.    Plaintiff incorporates by reference all preceding paragraphs.

       94.    Defendant obtained benefits and monies because the Product was not as represented

and expected, to the detriment and impoverishment of plaintiff and class members, who seek

restitution and disgorgement of inequitably obtained profits.

                                 Jury Demand and Prayer for Relief

Plaintiff demands a jury trial on all issues.

    WHEREFORE, Plaintiff prays for judgment:

   1. Declaring this a proper class action, certifying plaintiff as representative and the

       undersigned as counsel for the class;

   2. Entering preliminary and permanent injunctive relief by directing defendant to correct the

       challenged practices to comply with the law;

   3. Injunctive relief to remove, correct and/or refrain from the challenged practices and

       representations, and restitution and disgorgement for members of the class pursuant to the

       applicable laws;

   4. Awarding monetary damages and interest pursuant to the common law and other statutory

       claims;

   5. Awarding costs and expenses, including reasonable fees for plaintiff's attorneys and

       experts; and

   6. Other and further relief as the Court deems just and proper.

Dated: August 9, 2020
                                                                Respectfully submitted,

                                                                Sheehan & Associates, P.C.
                                                                /s/Spencer Sheehan
                                                                Spencer Sheehan
                                                                60 Cuttermill Rd Ste 409


                                                13
Case 1:20-cv-06259-VSB Document 1 Filed 08/09/20 Page 14 of 15




                                          Great Neck NY 11021-3104
                                          Tel: (516) 303-0552
                                          Fax: (516) 234-7800
                                          spencer@spencersheehan.com
                                          E.D.N.Y. # SS-8533
                                          S.D.N.Y. # SS-2056




                              14
         Case 1:20-cv-06259-VSB Document 1 Filed 08/09/20 Page 15 of 15




1:20-cv-06259
United States District Court
Southern District of New York

Donna James, individually and on behalf of all others similarly situated,


                                         Plaintiff,


        - against -


Hostess Brands, LLC,


                                         Defendant




                                   Class Action Complaint



                       Sheehan & Associates, P.C.
                        60 Cuttermill Rd Ste 409
                        Great Neck NY 11021-3104
                           Tel: (516) 303-0552
                           Fax: (516) 234-7800




Pursuant to 22 NYCRR 130-1.1, the undersigned, an attorney admitted to practice in the courts of
New York State, certifies that, upon information, and belief, formed after an inquiry reasonable
under the circumstances, the contentions contained in the annexed documents are not frivolous.

Dated: August 9, 2020
                                                                            /s/ Spencer Sheehan
                                                                             Spencer Sheehan
